DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 was previously objected to. Applicant has successfully addressed these issues in the amendments filed on 04/12/2022. Accordingly, the objections to the claims have been withdrawn
Claim Rejections - 35 USC § 112
Claims 1, 7, and 9-22 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 04/12/2022. Accordingly, the rejection to the claims has been withdrawn
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 10, and 12-22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180073283 to Kim et al. (Kim).
Regarding claim 1, Kim discloses:
A motor vehicle door lock (fig 1) for a hood (see abstract), the motor vehicle door lock comprising: 
a raising mechanism (200, 300, 400, 600, trapezoidal region that the right spring leg of 160 abuts as seen in fig 4) for a locking bolt (T) or stop part on the hood, wherein the raising mechanism includes an actuator (400) and a position element (200,300,600, trapezoidal region that the right spring leg of 160 abuts as seen in fig 4), 
at least one actuating spring (442) configured to act on the raising mechanism to raise the hood (compare figs 2 and 3), 
a lock housing (100), wherein the at least one actuating spring is a tension spring (see fig 2) and has one end fixed to the lock housing (see paragraph 0051) and another end connected to the actuator (see fig 2, 440 is a component of 400), 
a sensor (520) for position sensing of the hood (see paragraph 0053), wherein the position element is configured to engage the sensor when the hood is in the closed position (fig 9) and the at least one actuating spring is tensioned (fig 3), 
wherein the sensor is disengaged by the position element (fig 5) when the hood is raised by the at least one actuating spring (fig 2), and an additional spring (160) that flexibly interconnects the actuator and the position element (left leg of 160 interconnects 400 and right leg interconnects the trapezoidal section of the position element as seen in fig 2), wherein the additional spring is configured to move the actuator and the position element toward each other which raises the hood in the event of break down and/or a malfunction of the at least one actuating spring to prevent the position element from engaging the sensor (compare motion from fig 3 to 2, 422a moves toward top part of 200, bottom part of 200 moves towards 422). 
wherein the additional spring is a leg spring (see fig 2) having one spring leg that is directly connected to the actuator and another spring leg that directly impinges on the position element (left leg of 160 interconnects 400 and right leg interconnects the trapezoidal section of the position element as seen in fig 2).
Regarding claim 7, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the locking bolt or stop part on the hood directly or indirectly interacts with the actuator and/or the position element (see fig 2).
Regarding claim 9, Kim discloses:
The motor vehicle door lock according to claim 1,  wherein the position element has an actuating nose (600) which impinges on the sensor at least in the closed position of the hood (fig 9).
Regarding claim 10, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the sensor is a switch (see abstract).
Regarding claim 12, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the position element and the actuator are rotatable about a common axis (axis formed around pivot point of 200 as seen in figure 8). Note: rotatable is interpreted as being able to be rotated. The motor vehicle door lock as shown in figure 8 could be gripped at the pivot point of 200 prior to installation and housing 100 could be rotated, such that the actuator 400 would rotate about the pivot point.
Regarding claim 13, Kim discloses:
The motor vehicle door lock according to claim 12, wherein the common axis is defined by a bolt of one of the position element and the actuator (bolt of the pivot point of 200), wherein the bolt is fixed to the lock housing (see fig 8).
Regarding claim 14, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the raising mechanism includes a swivel part (220) that directly engages the locking bolt or stop part (see fig 8).
Regarding claim 15, Kim discloses:
The motor vehicle door lock according to claim 14, wherein during a closing movement (motion from fig 7 to fig 8 of the hood, the actuator is moved in response to movement by the swivel part (as 220 moves downwards from fig 7 to fig 8, 400 moves in response).
Regarding claim 16, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the position element and the actuator are movable relative to each other (300 and 400 are moveable relative to each other, see figs 7 and 8).
Regarding claim 17, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the position element is a lever (600) that directly engages the sensor (see fig 6).
Regarding claim 18, Kim discloses:
The motor vehicle door lock according to claim 1, Page 3 of 8Application No. 16/485,204 Docket No. KIEKPO334WOUS wherein the additional spring interacts with the raising mechanism (160 interacts with 400, see fig 4).
Regarding claim 19, Kim discloses:
The motor vehicle door lock according to claim 1, wherein during a closing process, the at least one actuating spring and the additional spring are tensioned (see fig 3).
Regarding claim 20, Kim discloses:
The motor vehicle door lock according to claim 19, wherein when the at least one actuating spring fails during the closing process, the additional spring enables the position element and the actuator to move toward each other, whereby the additional spring is relaxed (160 biases the actuator and position element to the open position when 442 is relaxed. When 442 fails, both the positioning element and the actuator move towards each other).
Regarding claim 21, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the one spring leg and the another spring leg are connected to a common winding (winding center of 160) and extend from opposite sides of the common winding (see fig 3).
Regarding claim 22, Kim discloses:
The motor vehicle door lock according to claim 1, wherein the one spring leg and the another spring leg are connected to a common winding (winding center of 160), wherein the one spring leg and the other spring leg form an acute angle therebetween (inner angle between both spring legs, see fig 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180073283 to Kim et al. (Kim), in view of DE 10019668 to Wegener et al. (Wegener).
Regarding claim 11, Kim doesn’t specifically disclose wherein the switch is a microswitch, however, Wegener teaches that it is well known in the art for a switch to be a microswitch (see translation page 3 line 16). It would have been obvious to a person of ordinary skill in the art before the time of filing of the invention to combine the teachings of Kim and Wegener at least because doing so provides more viable and safe control systems for hood locking mechanisms. 
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “Kim element 200 and the referenced “trapezoidal region” are not part of an analogous position element as such element is defined in independent claim 1 to engage the sensor”, Examiner respectfully disagrees. Claim 1 first introduces the position element by reciting “the raising mechanism includes an actuator and a position element”. Claim 1 does not recite that the only function of the position element was to engage the sensor, and that all other functions were undesirable. Additionally, 200, 300, 600, and the trapezoidal region are all work together to raise the hood. Specifically, 200 and 600 are interlocked and work together to engage/disengage the switch and assist in raising the hood. Additionally, the trapezoidal region provides an abutment region to support spring 160, allowing for the hood to be raised. If not for the trapezoidal region, the hood wouldn’t be able to be raised and 200, 300, and 600 would not be able to actively engage and disengage the sensor and raise the hood. Thus, it is within the broadest reasonable interpretation to consider all 4 elements that work together to achieve the raising of the hood as being part of the same raising mechanism and specifically a position element.
Regarding Applicant’s arguments that “if actuating spring 442 fails in Kim, there is no mechanism by which the additional spring 160 can operate specifically as claimed (1) to move the actuator and the position element toward each other which raises the hood, and (2) prevent the position element from engaging the sensor”, Examiner notes that while that may be true if the hood is locked, in the event that 442 malfunctions while the hood is unlocked, 160 would achieve both stated functions. Since the claims do not necessitate 160 performing the functions stated while the hood is in the locked position, the current interpretation of Kim satisfies the claims. Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675